Lumpkin, J.
The action being for damages resulting from personal injuries, and the plaintiff having neither alleged nor proved 'anything as to lost time, it was error to charge that the plaintiff “would be entitled to recover, also, for lost time in consequence of the injury sustained,” and that the jury could “‘look to the ■evidence and see how much time he did lose, and what his time was worth.”
2. There was no error other than that above indicated which would require the granting of a new trial.

Judgment reversed.